Citation Nr: 0330699	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$5,347.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This appeal originates from a January 2002 decision by the 
VA Committee on Waivers and Compromises (COWC) at the 
Oakland, California, RO, which denied waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$5,347.00.  The appellant was notified of this decision 
January 2002.  He submitted a notice of disagreement with 
the decision in February 2002, and a statement of the case 
was issued in October 2002.  The appellant perfected his 
appeal to the Board of Veterans' Appeals (Board) in December 
2002.  

The veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge in May 2003; a transcript of 
his testimony is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.  

2.  The veteran was awarded pension benefits effective in 
July 2000; in his award letter dated in August 2000, the 
veteran was notified that his pension benefits were based on 
$0 countable annual income and that he was responsible for 
promptly notifying VA of any changes in income.

3.  In an Improved Pension Eligibility Verification Report 
(EVR) dated in February 2001, the veteran reported that he 
began receiving social security disability income in August 
2000 in the amount of $1,379.00 a month. 

4.  By letter dated in April 2001, the RO notified the 
veteran that his pension benefits were being terminated, due 
to unearned income from Social Security Administration (SSA) 
benefits beginning in August 2000.  He was also advised that 
the action resulted in the creation of an overpayment.  

5.  In a telephone contact with the veteran in December 
2001, the RO learned that the veteran was also receiving 
$564.00 a month in retirement income and $232.00 a month in 
rental property income.

6.  For the period from September 1, 2000, through March 31, 
2001, the veteran was paid $5,347.00 in improved pension 
benefits when he was due $0, thus creating an overpayment of 
$5,347.00.  

7.  There was no fraud, misrepresentation, or bad faith in 
the creation of the overpayment.

8.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$5,347.00 by virtue of his failure to report his unearned 
income in 2000; fault on the part of the VA has not been 
shown.

9.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

10.  Recovery of the overpayment would not defeat the 
purpose of the benefit as the veteran has not been eligible 
to monthly payments of improved pension since 2000.

11.  Reliance on VA benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.


CONCLUSIONS OF LAW

1.  There is no statutory bar to waiver of recovery of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2003).   

2.  Recovery of the overpayment of VA pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West  2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the 
statute at issue in such cases is found in Chapter 53, Title 
38, United States Code, and that the provisions of the VCAA 
are relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information 
and evidence in support of the claim.  Significantly, there 
is no indication that there is any existing evidence 
pertinent to the issue on appeal that has not been obtained.  
Accordingly, the claim is ready to be considered on the 
merits.

II.  Background

In August 2000, the RO granted the veteran's claim for 
nonservice-connected pension benefits, effective July 1, 
2000.  The veteran was notified of the award in an August 
2000 letter.  This letter explains that the veteran's award 
was based on $0 countable annual income.  The veteran was 
specifically informed of the following in the award letter:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.

Attached to the award letter was VA Form 21-8768 which 
informed the veteran of the factors affecting his right to 
payment, including the importance of immediately notifying 
VA of any change in his or his dependent's income or net 
worth.

In February 2001, the veteran completed an Improved Pension 
Eligibility Verification Report noting $1,379.00 in monthly 
social security disability payments from the Social Security 
Administration (SSA) which he began receiving in August 
2000.  

On a Financial Status Report dated in April 2001, the 
veteran again reported a total monthly income of $1,379.00 
from social security disability.  His total monthly expenses 
of $825.00 consisted of $300.00 for food, $300.00 for 
utilities and heat, $50.00 for the telephone, $75.00 for gas 
and $50.00 for insurance.  The veteran also reported 
$1,527.00 for monthly payments on installment contracts and 
other debts (with a total unpaid balance of $71,000), 
leaving a negative monthly balance of $973.00.  In regard to 
assets, the veteran reported a bank balance of $100.00, cash 
on hand of $100.00, and an automobile valued at $7,000.00.    

In August 2001, the debt management center notified the 
veteran of an overpayment in the amount of $5,347.00.  

In October 2001, the veteran requested a waiver of this 
amount stating that he had no money to pay it.

In December 2001, the RO contacted the veteran by telephone 
for clarification regarding the fact that his bills were all 
current with nothing past due, despite his report of having 
a negative monthly balance of $973.  The veteran explained 
that he received additional monthly income of $564.00 in 
retirement from Aero jet and also received rental income 
from a residential property that he owned and rented out.  
He said that that gave him a total of $2,175.00, but that 
his entire SSA check went to a credit counselor to pay his 
monthly payments on installment debt, leaving him with a 
negative monthly balance of $29.00.

In January 2002, the COWC denied waiver of recovery of the 
overpayment amount.  The COWC found that the veteran was at 
fault in the creation of the overpayment by failing to 
inform VA of the SSA payments he began receiving in August 
2000.  The veteran was provided with notice of this decision 
in January 2002.

In the February 2002 Notice of Disagreement, the veteran 
stated that he had been informed not to report social 
security disability payments until the annual income 
questionnaire (EVR) had been sent to him.  He said he was 
also advised not to report his rental properly as income or 
his retirement income for the same purpose.  

In the December 2002 substantive appeal, the veteran said 
that payment of the overpayment would cause undue hardship 
as he was not working and monies were being taken out of his 
social security payments.  He said he felt there was no 
unjust enrichment since "all fund were expended on everyday 
living expenses."  

On file is a "To Whom It May Concern" letter dated in March 
2003 from a VA physician certifying that the veteran 
continued to be under treatment for bipolar affective 
disorder and would need extra time for testing as an 
accommodation for his disability.

In support of a waiver of recovery of the overpayment, the 
veteran's representative asserted in May 2003 that the 
veteran suffered from a significant neuropsychiatric 
disorder and was confused about what income he was supposed 
to report.  He also said that there was a six month waiting 
period before actually receiving SSA benefits so the veteran 
did not really wait six months to report it.  He also 
asserted that the evidence clearly shows that the veteran's 
expenditures exceed his income.

During a hearing before the undersigned Veterans Law Judge 
in May 2003, the veteran testified that he in good faith 
reported his income changes to an eligibility clerk at a VA 
outpatient clinic thinking that by doing so he was also 
informing the RO as well.  He said it was never his intent 
to get money that he did not deserve.  He added that he had 
been working as a substantive teacher since September 
(2002), but recently received a lay-off notice.  He said 
that the government's deduction from his social security 
check forced him to find employment. 

III.  Analysis

The Board must first determine whether the debt was properly 
created.  Pension is a benefit payable by VA to veterans of 
a period of war because of disability. Basic entitlement 
exists if, among other things, the veteran's income is not 
in excess of the applicable maximum pension rate specified 
in 38 C.F.R. §§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The 
maximum annual rate is periodically increased from year to 
year. 38 C.F.R. § 3.23(a).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. § 
3.272(g)(1)(iii).

A review of the record shows that the veteran was paid 
pension benefits starting in July 2000 on the basis of $0 
countable income, when in fact he began receiving social 
security disability payments in August 2000, with a total 
award of $15,984.00 for the year 2000.  He was also 
receiving monthly retirement income of $554.00 and monthly 
rental income of $232.00.  Thus, effective September 2000, 
the RO properly terminated the veteran's pension, and, in 
April 2001, properly declared the period of overpayment from 
September 1, 2000, through March 31, 2001.  This is in 
accord with the provisions of 38 C.F.R. § 3.660, to account 
for the receipt of this previously unreported income.  Thus, 
the Board finds that the veteran's overpayment of pension 
was properly created.  

As to waiver, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
1) fraud; 2) misrepresentation; or 3) bad faith. 38 U.S.C.A. 
§ 5302.  See also 38 C.F.R. § 1.963(a).  Such elements 
contemplate a willful failure to report information with the 
intent to obtain unentitled benefits.  Id.  The Board's 
review of the record reflects that the COWC has resolved 
this question in favor of the veteran, finding, in essence, 
that his actions did not represent the intentional behavior 
to obtain Government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.  The Board agrees with that preliminary 
finding.  Therefore, there is no statutory bar to waiver of 
recovery of the overpayment.

The issue before the Board thus turns on whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case 
recovery of the overpayment may be waived.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side. The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing 
faults of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for which 
the VA benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 C.F.R. § 1.965(a).

All listed elements of equity and good conscience should be 
considered in a waiver decision.  See Rider v. Brown, 6 Vet. 
App. 544 (1994).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment because he failed to report in a timely manner 
his social security disability benefits as well as his 
retirement income and rental income.  At the time that the 
veteran was notified of his award of pension benefits in 
August 2000, he was clearly informed that the award was 
based on $0 countable income and that he must immediately 
report any changes in income and net worth.  He was also 
informed that failure to report income changes may result in 
the creation of an overpayment.  Nevertheless, the record 
shows that it was not until he completed an EVR report in 
February 2001 that he reported his SSA benefits which he was 
awarded back in August 2000, and it was not until the RO 
contacted him by telephone in December 2001 that he reported 
his retirement and rental incomes.  While the Board has 
considered the veteran's assertion that he was told not to 
worry about reporting any income changes until he received 
the EVR, this is contradictory to the initial award letter 
in August 2000 which informed him that he must report any 
income changes to VA "immediately".  The Board has also 
considered the veteran's assertion that he reported his 
income changes to an eligibility worker at a VA medical 
facility, thinking that this was sufficient notice to the 
RO.  While the Board does not dispute this misunderstanding, 
it does not negate the fault on the part of the veteran for 
failing to promptly notify the RO of his change in income.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  VA was not 
made aware of the veteran's SSA benefits until the veteran 
submitted the EVR in February 2001, at which point it acted 
expeditiously to terminate the benefits, in April 2001.  The 
veteran is reminded that it is not VA's responsibility to 
uncover such income; rather, it was the veteran's 
responsibility to report the income to VA, responsibility 
clearly outlined in the August 2000 award letter.  It is 
clear that the veteran's actions, or lack of action, caused 
the overpayment without any fault on the part of the VA to 
offset his fault.    

Regarding undue hardship, the record reflects that the 
veteran completed a financial status report in April 2001, 
which was revised after a telephone conversation the veteran 
had with the RO in December 2001, showing a monthly net 
income of $2,175.00, consisting of social security income of 
$1,379.00, retirement income of $564.00 and rental income of 
$232.00.  He also reported total monthly expenses of 
$825.00, including $0 for rent or mortgage, $300 for food, 
$350 for heat and utilities, $50 for telephone, $75 for gas, 
$50 for insurance.  In addition, he reported monthly 
payments on installment contracts and other debts of 
$1,379.00 (the same amount as his SSA payment).  

Based on the financial information of record, the Board 
concludes that recovery of the debt would not cause the 
veteran undue hardship.  Under the cited regulation, undue 
hardship is defined as a deprivation of the ability to 
provide for the basic necessities of life.  In this case, 
the veteran's monthly household income exceeds his monthly 
expenses for basic necessities by more than $1,000 ($2, 
175.00 - $825.00 = $1,350.00).  Although he also reported 
monthly payments on installment contracts and other debts of 
$1,379.00, the veteran is expected to accord a debt to VA 
the same regard given to any other debt.  Moreover, the 
veteran's reported assets ($100 in the bank, $100 cash on 
hand and an automobile valued at $7000) do not include the 
value of the house he owns which most certainly would 
increase the value of his assets.  Moreover, the veteran 
testified in May 2003 that he had been working as a 
substitute teacher since September 2002, but just received a 
lay-off notice.  This earned income had also not been 
considered and would certainly increase the veteran's 
countable income.  In light of these circumstances, the 
Board must conclude that recovery of the overpayment would 
not cause the veteran undue hardship.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the veteran's income has 
rendered him ineligible to receive pension benefits 
effective September 1, 2000.  Therefore, this factor does 
not weigh in favor of the veteran's appeal for a waiver.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information which was provided by the veteran, which 
he in turn failed to rectify in a timely manner, and he, in 
turn, benefited.  To allow him to profit by retaining money 
erroneously paid as a result of his own fault under these 
circumstances would clearly constitute unjust enrichment.

The Board must consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

In sum, the Board concludes that the facts of this case, 
when weighed against the various elements to be considered, 
do not demonstrate that recovery of the overpayment of 
benefits would be against equity and good conscience.  The 
veteran was solely at fault in the creation of the debt 
because he failed to timely report his unearned income in 
2000 to the RO, as requested.  To allow him to retain 
$5,347.00 when he has not shown his entitlement to such 
benefits would constitute unjust enrichment for him.  Also, 
recovery of the debt would not result in financial hardship 
for the veteran and does not defeat the purpose of the 
benefits.  Lastly, he has not relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  In light of the factors of no fault on the part 
of the VA, unjust enrichment, no financial hardship, and no 
incurrence of a legal obligation in reliance on his 
benefits, the Board finds that the Government's right to 
full restitution should not be moderated.  

As the preponderance of the evidence favors the conclusion 
that waiver of recovery of the overpayment be denied, the 
doctrine of giving the veteran the benefit of the doubt is 
not for application in this case.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert V. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $5,347.00 is denied.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



